Citation Nr: 1813976	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously remanded in a November 2015 Board decision and now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Low Back

The Veteran asserts that he hurt his back in November 1972 when he was pinned against a wall trying to stop a rolling engine.  Service treatment records clearly document this incident, and reflect that he sought treatment for a soft tissue injury. The Board notes that there are two copies of the Veteran's November 1972 in-service treatment report documenting this injury on file.  One copy does not indicate a complaint of low back pain, but the other does.  Given the Veteran's longstanding assertion that his back pain began after this injury, and that the Board finds no reason at this time to call into question the Veteran's lay assertion that he experienced back pain following the incident, the Board will resolve all doubt in his favor and recognize the copy of the 1972 record on file with back pain listed as a true representation of symptoms at the time.  

The Veteran underwent VA spine examinations in September 2010 and March 2017.  The September 2010 examiner relied on a factually inaccurate premise-namely, that the Veteran's service treatment records did not document any low back complaints-in opining that the Veteran's low back disability was unrelated to service.  The March 2017 examiner provided a negative nexus opinion based, in part, on the observation that the Veteran's separation examination reflected a normal clinical evaluation of the spine and the Veteran denied experienced any back problems on his separation report of medical history.  A review of the service treatment records, however, shows that the Veteran underwent his separation examination and filled out his report of medical history in September 1972, one month prior to his November 1972 injury.  Accordingly, because the examiner relied on a separation examination that pre-dated the Veteran's injury, the Board finds that a new examination and opinion is necessary taking this timeline into consideration.

Acquired Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disability to include PTSD.  He was initially provided a VA examination in September 2010.  The VA examiner provided an opinion that the Veteran did not meet the full criteria for a diagnosis of PTSD and found no other mental diagnoses.  The March 2014 VA examiner reached the same conclusion.  In its November 2015 remand, the Board indicated that neither the September 2010 nor the March 2014 VA examiner addressed the Veteran's previously diagnosed depression.  The March 2017 examiner, however, similarly did not offer an etiological opinion as to depression.  Accordingly, on remand, the opinion obtained should address the etiology of any psychiatric disability present during the appeal period, to include depression.

Hearing Loss/Tinnitus

Additional VA-generated evidence related to the Veteran's claims for service connection for hearing loss and tinnitus were obtained after the RO last adjudicated the claim in a March 2016 statement of the case (SOC).  Specifically, a March 2017 examination report was associated with the record.  Although initial AOJ review is automatically waived for evidence submitted by the Veteran or his representative because his VA Form 9 as to the issues of hearing loss and tinnitus is dated after February 2, 2013, the automatic waiver does not apply to VA-generated evidence, such as VA examination reports not submitted by the Veteran.  38 U.S.C. § 7105(e).  As such, the claims for service connection for hearing loss and tinnitus must be remanded so that an SSOC addressing the additional VA-generated evidence may be issued.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records and associate them with the file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

(i) Identify all back diagnoses the Veteran has currently or has had since February 2010.  

(ii) For each diagnosed back disability, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability), was incurred in, or is otherwise related to the Veteran's period of active service.

(iii) In forming his or her opinion, the examiner is requested to discuss the Veteran's statements that he was pinned against a wall in November 1972, which the Board notes was after the September 1972 separation examination reflecting a normal clinical spine evaluation.  The examiner should assume as true that the Veteran experienced back pain after this November 1972 incident. 

3.  Forward the Veteran's claims file to the examiner who conducted the March 2017 VA psychiatric examination, if available, to obtain a supplemental opinion.  If that examiner is not available, forward the claims file to another examiner of appropriate expertise.  The examiner is requested to respond to the following:

Is it at least as likely as not (50 percent or greater probability) the Veteran has any psychiatric disability other than PTSD related to his service?  In offering this opinion, the examiner should address the diagnosis of depression, as referenced in a November 2010 VA treatment note.  If the examiner finds that the Veteran does not have depression, such findings must be explained and reconciled with the conflicting medical evidence of record.

Any opinion expressed should be accompanied by a complete rationale.  If an opinion cannot be provided without actually examining the Veteran, such should be scheduled.

4.  After completing the requested actions, and reviewing the newly-received evidence, to specifically include the March 2017 VA examination reports, the AOJ should readjudicate the claims of entitlement to service connection for all issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and be given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


 
_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




